IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM JOSEPH ROHLAND, INMATE            : No. 218 MAL 2019
HG5873,                                   :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
JOHN WETZEL, KEVIN KAUFFMAN AND           :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS - SCI HUNTINGDON,             :
                                          :
                   Respondents            :

WILLIAM JOSEPH ROHLAND, INMATE            : No. 219 MAL 2019
HG5873,                                   :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
JOHN WETZEL, KEVIN KAUFFMAN AND           :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS - SCI HUNTINGDON,             :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

     AND NOW, this 1st day of October, 2019, the Petition for Allowance of Appeal is

DENIED.